Citation Nr: 1342682	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-28 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Niece


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in November 2010, a statement of the case was issued in August 2011, and a substantive appeal was received in October 2011.  A March 2013 Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

During the March 2013 Travel Board hearing, the Veteran indicated for the first time that his hypertension is also related to his PTSD.  As such, and in order to afford the Veteran the broadest scope of review, the issue has been amended as indicated above. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record indicates the Veteran regularly received treatment at the Columbia, South Carolina VA Medical Center (MC), but the most recent records are dated in October 2011.  Any pertinent VA treatment records since then are constructively before the Board and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran was afforded a June 2010 VA examination in conjunction with his claim.  The examiner at the time failed to provide an etiological opinion or an explanation for its absence.  As such, the June 2010 examination is inadequate, as it fails to address the nature and etiology of the Veteran's hypertension, and because the examiner did not have the opportunity to consider the issue of secondary service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran the appropriate VCAA notice explaining what is necessary to substantiate a claim of service connection for hypertension as secondary to PTSD.

2.  The RO should secure all outstanding records of evaluations or treatment for hypertension from the Columbia VAMC dated since October 2011.  If such records are unavailable, the reason for their unavailability and a notation of the scope of the search must be noted in the record, and the Veteran should be so notified.

3.  Thereafter, the RO should schedule the Veteran for examination by a VA cardiologist to determine the nature and likely etiology of his hypertension disability.  The examiner must review the entire record in conjunction with the examination.  Thereafter, the examiner should provide an opinion that responds to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension disability is causally related to his active military service, including as a result of exposure to herbicides such as Agent Orange?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension is proximately due to, or aggravated by, his service-connected PTSD? 

The examiner must provide a complete rationale for all opinions.

5.  The RO should then review the record and readjudicate the claim(s).  If a claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


